Citation Nr: 1210741	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-30 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction of the case was subsequently transferred to the RO in Nashville, Tennessee.

In January 2011, a Travel Board hearing was conducted before the undersigned Veterans Law Judge.  Although the Veteran was unable to attend the hearing, the Veteran's representative was present and, at the Veteran's request, provided oral argument in support of the Veteran's claim.  A transcript of this hearing has been added to the Veteran's claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

The Veteran is not an amputee, has not lost use of any extremity, has no ankylosis of hips or knees, and retains visual acuity in excess of 5/200.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only, have not been met.  38 U.S.C.A. §§ 501, 3902, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.808 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The facts are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only.  Accordingly, there is no indication that any additional notice or development would aid the Veteran in substantiating his claim, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

The Veteran is seeking entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only.  The Veteran contends that his service-connected chronic stool leakage and hemorrhoids cause unpredictable and uncontrollable excretion of the bowels.  As a consequence, he contends that he requires transportation which includes a sink and portable toilet to prevent his soiling himself and embarrassment.

A certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment will be awarded to a Veteran who is receiving compensation for service-connected disability due to: (1) loss or permanent loss of use of one or both feet; or (2) loss or permanent loss of use of one or both hands; or (3) permanent impairment of vision of both eyes, with central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  For adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips also qualifies a claimant.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2011); 38 C.F.R. § 3.808 (2011).

For VA purposes, "loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

At the November 2011 Travel Board hearing, the Veteran's representative noted that the Veteran had been informed of the requirements to obtain the benefits claimed on appeal.  The Veteran's representative argued that the Veteran's service-connected disabilities result in chronic stool leakage once or twice a day, and that these incidents require him to have transportation with a sink and commode in order to prevent his soiling himself, to allow him to clean himself up when necessary, and to avoid the embarrassment of using a public restroom.  The Veteran's representative further indicated that the Veteran's service-connected disabilities did not result in loss of or loss of use of any extremity, or permanent impairment of vision.  

38 C.F.R. § 3.808 clearly defines the disabilities required for entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only, and the Veteran's disabilities do not meet the stated criteria.  

While the Board sympathizes with the Veteran, the underlying basis of his claim is to ensure the availability of a private restroom.  This is not adaptive equipment necessary for the Veteran to safely enter or operate a motor vehicle.  38 C.F.R. § 3.808(d)(2).  

Because the law is dispositive in this case, the claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


